In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-2128
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

WILLIAM BLOCK,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
         No. 08-CR-00900 — Harry D. Leinenweber, Judge.
                     ____________________

      ARGUED APRIL 10, 2019 — DECIDED JUNE 20, 2019
                ____________________

   Before BAUER, MANION, and ROVNER, Circuit Judges.
    MANION, Circuit Judge. In April 2014, William Block com-
pleted a 75-month prison term and began a three-year term of
supervised release. With a little more than two months left in
that term, the Probation Office reported to the district court
Block had violated release conditions. Over a year later, the
district court conducted a hearing and revoked Block’s super-
vised release, sentencing him to 60 months’ imprisonment fol-
2                                                            No. 18-2128

lowed by two more years of supervised release. Block ap-
peals, claiming the district court lacked jurisdiction to revoke
his supervised release. We agree with Block and vacate the
district court’s judgment.1
                                     I.
    In 2008, a grand jury indicted Block on nine counts of wire
fraud relating to an investment scheme he perpetrated from
2002 to 2008. This scheme took many forms, but the basic ar-
rangement was always the same.2 Block would tell potential
investors he had a large amount of money (or in at least one
case, gold) coming to him from some outside source (usually
somewhere in Africa), and he needed investors to provide
large amounts of capital up-front to pay fees and other costs.
For example, Block claimed he needed money to pay fees and
costs to get $17 million the Liberian government owed him,
claimed to need money to pay the fees to bring gold to the
United States from an African village, and claimed he needed
money to pay fees to obtain a $30-million-plus bequest in
New York. Block promised his investors they would receive
large and quick returns.


    1 On April 15, 2019, we issued an order vacating the district court’s
judgment and directing Block’s immediate release from prison. This
opinion explains the basis for that decision.
    2 We draw these details from Block’s plea agreement. However, we
note Block entered an Alford plea, acknowledging the government could
prove its case against him but not admitting guilt. See North Carolina v.
Alford, 400 U.S. 25, 37 (1970) (“An individual accused of crime may vol-
untarily, knowingly, and understandingly consent to the imposition of a
prison sentence even if he is unwilling or unable to admit his participa-
tion in the acts constituting the crime.”). Block’s basis for denying guilt
appears to be his belief his investments were legitimate.
No. 18-2128                                                                3

    Unsurprisingly, Block did not use the money to bring gold
from Africa or pay fees to the Liberian government. He spent
it on himself, including paying for a chartered plane and ci-
gars. At least 15 people got caught up with Block, losing a to-
tal of over $1.6 million.
   In 2013, Block entered an Alford plea to eight counts in the
indictment. The district court sentenced him to eight concur-
rent 75-month terms of imprisonment followed by eight con-
current three-year terms of supervised release. As a special
condition of supervised release, the district court ordered
Block “shall not solicit money for ANY purpose.”
    Block completed his prison term on April 14, 2014,3 and
entered into supervised release. On December 14, 2015, the
Probation Office reported to the district court Block had vio-
lated the non-solicitation condition. An individual had at-
tempted to wire approximately $41,000, but the bank, sus-
pecting fraud, did not process the transaction. The FBI inter-
viewed the individual involved, who explained he knew
Block’s family, believed Block’s story about the money, and
was in a financial position to take a risk. Given the circum-
stances, the Probation Office recommended a “hearing of ad-
monishment.” The court held that hearing on February 17,
2016. After confirming Block had been reminded of the non-
solicitation condition, the court warned him, “If there is any
more solicitation of any type or kind, we won’t deal with it as
easily.”
   The admonishment did not sink in. About a year after the
hearing, on February 3, 2017, the Probation Office reported a

    3 Block’s stint in prison after his guilty plea was short because he re-
ceived credit for time served.
4                                                  No. 18-2128

further violation of the non-solicitation condition and also
maintained the conduct constituted a new federal, state, or lo-
cal crime. In the report, the Probation Office said Block told
an individual Block was entitled to $67.5 million from Liberia,
but he needed money for fees. Block promised the individual
if he invested with Block, Block would donate millions of dol-
lars to the individual’s employer, a Christian school in Chi-
cago. At Block’s direction, the individual wrote 10 to 14
checks to Block’s son. In total, the individual gave Block
$125,900. To make these payments, the individual used per-
sonal savings and took out a home-equity line of credit.
    This time, the Probation Office proposed no leniency. The
statutory maximum prison term for Block on revocation was
24 months per count. 18 U.S.C. § 3583(e)(3). The Probation Of-
fice recommended that maximum for all eight counts to
which Block had pleaded, amounting to an aggregate sen-
tence of 192 months’ imprisonment.
    The Probation Office also recognized Block’s three-year
supervised-release term was set to expire soon, on April 13,
2017. Under 18 U.S.C. § 3583(i), a district court retains juris-
diction to revoke supervised release after the term’s expira-
tion only if it issues a warrant or summons before the term
expires. To ensure the district court maintained the power to
revoke Block’s supervised release, the Probation Office rec-
ommended the district court issue a summons to Block if it
intended to continue the proceedings beyond the expiration
date. The probation officer attached a blank summons to her
report for that purpose.
   On February 14, 2017, the court issued a minute order stat-
ing, “as to William Block, Pursuant to the Special Report
No. 18-2128                                                     5

dated 2/3/2017 from probation, Status hearing set for
2/28/2017 at 09:00 A.M.”
    The district court held that hearing as scheduled. Block,
his attorney, an Assistant United States Attorney, and a pro-
bation officer (but not the one who prepared the report) were
present. At the hearing, the government requested Block be
detained pending final resolution of the revocation proceed-
ings. The district court agreed and remanded Block to the cus-
tody of the United States Marshal. At no point in the hearing
did anyone serve Block with a summons.
   After that hearing, the district court issued another minute
order stating, “as to William Block The [sic] Court orders De-
fendant Block detained and remanded into the custody of the
U.S. Marshal’s.until [sic] resolution of of [sic] the rule to show
cause. Hearing set for 3/6/2017 at 11:00 a.m.”
    Block’s proceedings then inched along for over 14 months
due in part to Block’s counsel’s request for Block to undergo
a competency evaluation. Finally, on May 3, 2018, over a year
after the expiration date for Block’s supervised-release term,
the district court held Block’s revocation hearing. Block ad-
mitted to soliciting the funds in violation of the non-solicita-
tion condition, but maintained he is actually entitled to the
$67.5 million from the Liberian government. The government
and the Probation Office recommended the statutory maxi-
mum 192-month prison term. The district court thought that
was too severe and imposed a 60-month prison term. The dis-
trict court did so without announcing Block’s Guidelines
range or explaining how it was stacking the sentences on the
eight counts to reach that combined term. At the govern-
ment’s request for an additional period of supervised release,
the court also imposed a further 24-month term of supervised
6                                                   No. 18-2128

release. Finally, the court imposed the special condition “that
[Block] not solicit funds for any purpose whatsoever, even on
behalf of his church or whatever, that he not go out and ask
people for money.”
                               II.
   Block appeals the revocation judgment. His primary argu-
ment is the district court lacked jurisdiction to revoke his term
of supervised release because the term expired before the
court ordered the revocation. No party raised this issue be-
low, but this type of jurisdictional defect cannot be waived.
See Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434
(2011). We review de novo. United States v. Maranda, 761 F.3d
689, 693 (7th Cir. 2014).
    The government suggests two reasons why the district
court did have jurisdiction to revoke Block’s supervised re-
lease. First, the government maintains the district court re-
tained jurisdiction to revoke because it issued a “summons”
or “warrant” as 18 U.S.C. § 3583(i) requires before the term
expired. Alternatively, the government argues Block’s super-
vised-release term did not expire on April 13, 2017, because it
was tolled from the time he was detained on February 3, 2017.
A. Tolling
   We conclude Block’s lengthy detention did not toll his su-
pervised-release term, so it expired on April 13, 2017. The toll-
ing provision of 18 U.S.C. § 3624(e) provides, “A term of su-
pervised release does not run during any period in which the
person is imprisoned in connection with a conviction for a
Federal, State, or local crime unless the imprisonment is for a
period of less than 30 consecutive days.” The government ar-
gues Block’s detention was imprisonment for at least thirty
No. 18-2128                                                       7

days in connection with a conviction, so it tolled his super-
vised-release term. But § 3624(e) is inapplicable to a situation
like Block’s because his detention was itself part of his super-
vised release.
    The statute governing revocation of supervised release, 18
U.S.C. § 3583(e)(3), mandates this conclusion. Section
3583(e)(3) allows a district court to “revoke a term of super-
vised release, and require the defendant to serve in prison all
or part of the term of supervised release authorized by statute
for the offense that resulted in such term of supervised re-
lease … .” Notice the statute does not say, “the court may re-
voke a term of supervised release and require the defendant
to serve an additional term of imprisonment.” Instead, it says
the court may “require the defendant to serve in prison all or
part of the term of supervised release.” The Supreme Court has
interpreted that language to mean a “term of supervised re-
lease [can be] served, in whole or part, in prison.” Johnson, 529
U.S. at 705 (internal quotation marks omitted). That is, a term
of supervised release “continues in some sense after revoca-
tion even when part of it is served in prison.” Id. at 706. When
a releasee is imprisoned after his supervised-release term is
revoked, he is simply serving supervised release in prison,
not a new prison term. Accordingly, § 3624(e)’s tolling provi-
sion is inapposite where a releasee is reincarcerated as a result
of his original conviction. Cf. United States v. Cole, 567 F.3d 110,
114–15 (3d Cir. 2009) (“Congress has provided for [tolling] in
only one situation: where the defendant is imprisoned for
8                                                            No. 18-2128

more than 30 days for another conviction.” (emphasis added)
(footnote omitted)).4
   Here, Block was not serving a revocation sentence; he was
detained pending resolution of his revocation proceeding. But
the principle is the same: there was no other conviction, so he
was serving his term of supervised release while detained.
Therefore, Block’s supervised-release term continued to run
and expired on April 13, 2017.
B. The “Warrant or Summons” Requirement
    We also conclude the district court did not retain jurisdic-
tion to revoke Block’s supervised-release term after its expi-
ration. In that regard, 18 U.S.C. § 3583(i) provides,




    4 This holding is contrary to a statement by the D.C. Circuit in United
States v. Marsh, 829 F.3d 705 (D.C. Cir. 2016). In that case, the government
argued a period of pre-trial detention constituted imprisonment “in con-
nection with a conviction.” The D.C. Circuit rejected that argument, con-
cluding § 3624(e)’s use of the present tense (“is imprisoned”) barred a
backward-looking approach. Id. at 709–10. In commenting that its “inter-
pretation gives effect to each word in the statute,” the court stated, “The
phrase ‘during any period’ clarifies that a term of supervised release is
tolled not only during the period of imprisonment initially imposed
upon conviction, but also any additional period of imprisonment flowing
from a conviction, such as a period imposed for a supervised-release vio-
lation.” Id. at 710. Because this statement “was unnecessary to the out-
come of the … case and therefore perhaps not as fully considered as it
would have been if it were essential to the outcome,” we consider it dic-
tum. See United States v. Crawley, 837 F.2d 291, 292–93 (7th Cir. 1988). We
also note the Supreme Court recently rejected the D.C. Circuit’s reason-
ing concerning the backward-looking approach. Mont v. United States,
139 S. Ct. 1826, 1834 (2019).
No. 18-2128                                                     9

       The power of the court to revoke a term of su-
       pervised release for violation of a condition of
       supervised release … extends beyond the expi-
       ration of the term of supervised release … if, be-
       fore its expiration, a warrant or summons has
       been issued on the basis of an allegation of such
       a violation.
On its face, this requires “a valid warrant or summons” to be
“issued before the end of the period” if the district court
wants to revoke supervised release “after the term of release
has ended.” See United States v. Hondras, 296 F.3d 601, 602 (7th
Cir. 2002).
    No documents titled “warrant” or “summons” ever issued
relating to Block’s supervised-release revocation. But the gov-
ernment argues constructive “summonses” and a construc-
tive “warrant” were issued before expiration. The govern-
ment maintains the two minute orders were effectively sum-
monses because they notified Block of hearings concerning
the revocation of his supervised release, and the court’s order
to detain Block was a warrant because it was an order to take
Block into custody. We disagree.
    The statute does not define the terms “summons” or “war-
rant.” In deciding what qualifies as a “summons” or “war-
rant” under § 3583(i), we and other courts have at least sug-
gested there is no need for strict compliance with the Federal
Rules of Criminal Procedure or constitutional requirements
for arrest warrants. See Hondras, 296 F.3d at 602 (noting Crim-
inal Rules 4 and 9 “apply to warrants issued at the start of a
criminal case, not to when a person violates his supervised
release”); United States v. Collazo-Castro, 660 F.3d 516, 523 (1st
Cir. 2011) (“We conclude that the Fourth Amendment does
10                                                   No. 18-2128

not require a warrant based on an oath or affirmation to re-
voke an individual on supervised release.”); United States v.
Presley, 487 F.3d 1346, 1349 (11th Cir. 2007) (“Requirements
contained in the Federal Rules of Criminal Procedure that im-
pose procedures for taking someone into custody do not nec-
essarily apply to people who … are under court supervision
as part of a criminal sentence.”); United States v. Garcia-Ava-
lino, 444 F.3d 444, 446 (5th Cir. 2006) (rejecting sworn-facts re-
quirement for warrant issued under § 3583(i)). Yet we have
commented the rules are “instructive,” Hondras, 296 F.3d at
602, and no court we are aware of has interpreted § 3583(i) to
allow the functional equivalences the government advocates
in this case.
    When we interpret a statute, “we begin by analyzing the
statutory language, ‘assum[ing] that the ordinary meaning of
that language accurately expresses the legislative purpose.’”
Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242, 251 (2010)
(alteration in original) (quoting Gross v. FBL Fin. Servs., Inc.,
557 U.S. 167, 175 (2009)). Barring compelling reasons to look
beyond the words of the statute, taking words at their ordi-
nary meaning enforces an important principle. All statutes
“are instruments of a practical nature, founded on the com-
mon business of human life, adapted to common wants, de-
signed for common use, and fitted for common understand-
ings.” See ANTONIN SCALIA & BRYAN A. GARNER, READING
LAW: THE INTERPRETATION OF LEGAL TEXTS 69 (2012) (quoting
JOSEPH STORY, COMMENTARIES ON THE CONSTITUTION OF THE
UNITED STATES 436–37 (1833)).
   The ordinary meanings of “summons” and “warrant” are
not difficult to divine. Taking “summons” first, the ordinary
No. 18-2128                                                     11

meaning of that term concerns something requiring the de-
fendant to appear before the court. See Summons, BLACK’S LAW
DICTIONARY, supra (“A writ or process commencing the plain-
tiff’s action and requiring the defendant to appear and an-
swer.”); see also FED. R. CRIM. P. 4(b)(2) (“A summons … must
require the defendant to appear before a magistrate judge at
a stated time and place.”); United States v. Merlino, 785 F.3d 79,
86–87 (3d Cir. 2015) (quoting Black’s and concluding an order
to issue a summons was not itself a summons “because it [did]
not ‘requir[e] the defendant to appear and answer’” (second
alteration in original)).
    Turning to the definition of “warrant,” the government is
correct that “warrant” can simply refer to an order. See War-
rant, BLACK’S LAW DICTIONARY, supra (“A writ directing or au-
thorizing someone to do an act, esp. one directing a law en-
forcer to make an arrest, a search, or a seizure.”). Here, how-
ever, context belies such a generic reading. By coupling “war-
rant” with “summons,” Congress indicated it is using “war-
rant” to mean a device for instituting proceedings against an
individual, not just as a synonym for “order.” That is how we
ordinarily use that word in criminal law—a warrant is not just
any order; it is an order to arrest and bring before the court.
See FED. R. CRIM. P. 4(b)(1) (“A warrant must … (C) command
that the defendant be arrested and brought without unneces-
sary delay before a magistrate judge or, if none is reasonably
available, before a state or local judicial officer … .”); see also
Morissette v. United States, 342 U.S. 246, 263 (1952) (“[W]here
Congress borrows terms of art in which are accumulated the
legal tradition and meaning of centuries of practice, it pre-
sumably knows and adopts … the meaning its use will con-
vey to the judicial mind unless otherwise instructed.”). Any-
one giving the statute a natural reading would understand it
12                                                  No. 18-2128

to require formal documents notifying the releasee of the pro-
ceedings and requiring him to appear, either under threat of
contempt with a summons or by force with a warrant. There-
fore, a “warrant” for the purposes of § 3583(i) must at least be
an order to apprehend the releasee and bring him before a tri-
bunal.
    With the terms defined, we conclude the district court did
not issue either a warrant or a summons concerning Block’s
revocation proceedings. The minute orders never directed
Block to appear—they merely announced the hearings would
take place. The order to detain Block did not require anyone
to bring Block before a judge—it was just a direction to detain.
    The government implies this interpretation would require
a “meaningless act.” The government points out Block had
notice of the revocation proceedings and the charges against
him (his counsel was served with a copy of the probation of-
ficer’s report), so he knew what he was facing and what could
happen. The government argues a summons or warrant was
unnecessary, particularly after Block was detained.
     That argument is a non-starter. Congress implicitly re-
jected a notice-based approach when it adopted § 3583(i) in
1994. Before § 3583(i)’s enactment, the Circuit Courts “unani-
mously agreed that Congress could not have intended for dis-
trict courts to abruptly lose jurisdiction over already initiated
revocation proceedings,” but “varying standards emerged as
to the precise triggering event for continuing jurisdiction.”
Merlino, 785 F.3d at 83. In this circuit, all we required was the
filing of a petition and notice (if “practicable”) to the defend-
ant. See United States v. Schimmel, 950 F.2d 432, 436 (7th Cir.
1991) (interpreting the similar statute covering revocation of
probation). Congress left no room for this approach when it
No. 18-2128                                                    13

adopted § 3583(i) and expressly required a warrant or a sum-
mons to issue before the expiration of the supervised-release
term. See United States v. Janvier, 599 F.3d 264, 267 (2d Cir.
2010); Merlino, 785 F.3d at 87–88.
    As a final point, compliance with this condition might
sometimes be pro forma and practically meaningless (in that
the releasee may not need formal notice), but it is not difficult.
We agree with the Second Circuit that “[g]iven the ease with
which the statute can be satisfied, there is no reason to con-
template strained readings that would blur the bright line
provided by Congress.” Janvier, 599 F.3d at 268. Because no
warrant or summons within the meaning of § 3583(i) issued
before the expiration of Block’s supervised-release term in
April 2017, the court lacked jurisdiction to revoke his super-
vised release in May 2018.
                               III.
   The district court’s judgment is VACATED.